NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN KINFORD,                                 No.    16-16331

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00512-RCJ-WGC

 v.
                                                MEMORANDUM*
JAMES PINCOCK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Nevada state prisoner Steven Kinford appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state claims

relating to his medical treatment. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Serra v. Lappin,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
600 F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      The district court properly dismissed Kinford’s medical deliberate

indifference claim and medical malpractice claim because they were barred by the

statute of limitations. See NRS 11.190(4)(e); Rosales-Martinez v. Palmer, 753

F.3d 890, 895 (9th Cir. 2014) (explaining that forum state’s personal injury statute

of limitations applies to § 1983 claims and Nevada’s relevant statute of limitations

is two years); Libby v. Eighth Judicial Dist. Court, 325 P.3d 1276, 1279-80 (2014)

(Nevada law “requires a plaintiff to satisfy both the one-year discovery rule and the

three-year limitations period” for medical malpractice claims under NRS

41A.097(2)).

      The district court did not abuse its discretion by dismissing Kinford’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      The district court did not abuse its discretion in denying Kinford’s motions

to appoint counsel because Kinford did not demonstrate exceptional circumstances.

See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting forth standard

of review and requirements for appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued


                                         2                                      16-16331
in the opening briefs, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    16-16331